ORDER

PER CURIAM.
AND NOW, this 16th day of February, 2012, the Application for Leave to File Original Process is GRANTED. To the extent that the Petition for Mandamus and/or Extraordinary Relief requests an exercise of extraordinary jurisdiction, it is DENIED. To the extent the Petition for Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner’s pending petition for writ of habeas corpus within 90 days of this order.